DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Brian Fisher, on 05/24/2022.
The application has been amended as follows:
1. (Currently Amended) A system, comprising: 
circuitry coupled to different technology systems on a technology network; and 
a database storing a new or existing inventory of technology assets in the technology network and coupled to the circuitry, wherein the circuitry is configured to: 
ingest an inbound event from one of the different technology systems; 
extract at least one data element from the inbound event or at least one technology asset from the inbound event; 
search the database with respect to the at least one data element or the at least one technology asset; and 
determine a correspondence between the at least one data element or the at least one technology asset and at least one record in the existing inventory; 
wherein, on condition that the at least one technology asset is extracted, create a relationship between the at least one technology asset and the at least one record in the database, 
wherein, on condition that the at least one data element is extracted, determine a match between the at least one data element and the at least one record in the existing inventory,
 on condition that the match equals or exceeds a first predetermined threshold, enrich the at least one record in the database, 
determine whether there is sufficient data to create a new technology asset in accordance with a rule set read from predetermined policy parameters, wherein the rule set is specific to an originating technology that was responsible for creating the data element found within the inbound event,
 on condition that the match is less than a second predetermined threshold, wherein an extent to which the second predetermined threshold matches the data element is less than and not equal to the extent to which the first predetermined threshold matches the data element, and that the at least one data element has sufficient data to create the new technology asset, create the new technology asset in the database, and
 on condition that the at least one data element does not have sufficient data, in accordance with the policy read from the predetermined policy parameters, to create the new technology asset, creating an orphan record in the database.
3. (Currently Amended) A method, comprising: 
ingesting an inbound event from a connector, interfacing with one of different technology systems on a technology network; 
extracting at least one data element from the inbound event or at least one technology asset from the inbound event; 
searching a database storing a new or existing inventory of technology assets in the technology network with respect to the at least one data element or the at least one technology asset; and 
determining a correspondence between the at least one data element or the at least one technology asset and at least one record in the existing inventory; 
wherein, on condition that the at least one technology asset is extracted, creating a relationship between the at least one technology asset and the at least one record in the database, 
wherein, on condition that the at least one data element is extracted, determining a match between the at least one data element and at least one record in the database, and 
on condition that the match equals or exceeds a first predetermined threshold, enriching the at least one record in the database, 
determining whether there is sufficient data to create a new technology asset in accordance with a rule set read from predetermined policy parameters, wherein the rule set is specific to an originating technology that was responsible for creating the data element found within the inbound event, 
on condition that the match is less than a second predetermined threshold, wherein an extent to which the second predetermined threshold matches the data element is less than and not equal to the extent to which the first predetermined threshold matches the data element, and that the at least one data element has sufficient data to create the new technology asset, creating the new technology asset in the database, and 
on condition that the at least one data element does not have sufficient data, in accordance with the policy read from the predetermined policy parameters, to create the new technology asset, creating an orphan record in the database.

18. (Currently Amended) A non-transitory computer readable storage device having computer readable instructions that when executed by circuitry coupled to different technology systems on a technology network causes the circuitry to execute a method comprising: 
ingesting an inbound event, generated by a connector, integrating to one or more different technology systems in a technology environment; 
extracting at least one data element from the inbound even or at least one technology asset from the inbound event;
searching a database storing a new or existing inventory of technology assets in the technology network with respect to the at least one data element or the at least one technology asset; and 
determining a correspondence between the at least one data element or the at least one technology asset and at least one record in the existing inventory; 
wherein, on condition that the at least one technology asset is extracted, create a relationship between the at least one technology asset and the at least one record in the database, 
wherein, on condition that the at least one data element is extracted, determining a match between the at least one data element and at least one record in the database, and 
on condition that the match equals or exceeds a first predetermined threshold, enriching the at least one record in the database,
 determining whether there is sufficient data to create a new technology asset in accordance with a rule set read from predetermined policy parameters, wherein the rule set is specific to an originating technology that was responsible for creating the data element found within the inbound event, 
on condition that the match is less than a second predetermined threshold, wherein an extent to which the second predetermined threshold matches the data element is less than and not equal to the extent to which the first predetermined threshold matches the data element, and that the at least one data element has sufficient data to create the new technology asset, creating the new technology asset in the database, and 
on condition that the at least one data element does not have sufficient data, in accordance with the policy read from the predetermined policy parameters, to create the new technology asset, creating an orphan record in the database.

20. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-15, 17-19 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: ingesting an inbound event, extracting at least one data element or technology asset from the inbound even; searching a database that stores new or existing inventory of technology with respect to the data element or technology asset; and determining a correspondence between the data element or technology asset and at least one record in the existing inventory; wherein, on condition that the at least one technology asset is extracted, create a relationship between the technology asset and the record in the database, wherein, on condition that the data element is extracted, determining a match between the data element and record in the database, and on condition that the match equals or exceeds a first predetermined threshold, enriching the at least one record in the database. Determining whether there is sufficient data to create a new technology asset in accordance with a rule set read from predetermined policy parameters, wherein the rule set is specific to an originating technology that was responsible for creating the data element found within the inbound event: on condition that the match is less than a second predetermined threshold, wherein an extent to which the second predetermined threshold matches the data element is less than and not equal to the extent to which the first predetermined threshold matches the data element, and that the data element has sufficient data to create the new technology asset, creating the new technology asset in the database, and on condition that the data element does not have sufficient data, in accordance with the policy read from the predetermined policy parameters, to create the new technology asset, creating an orphan record in the database. As recited in claim 1, 3 and 18.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 3 and 18.  Therefore claims 1, 3 and 18 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/25/2022